ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments, filed on 8/16/2021, in pages 2-8, with respect to claims 1 and 8 have been fully considered and are persuasive.  
Amendment to independent Claims 1 and 8 overcomes 103 rejections. 
Cancellation of claims 2 and 9-10 has been acknowledged.
Amendment to claims 1, 3, 8 and 11 has been acknowledged.
Allowable Subject Matter
Claims 1, 3-8 and 11-15 are allowed.
The following is an examiner's statement of reasons for allowance:The present application is allowable based on the combination of elements defined by the claim language. 
As for independent claim 1, none of the prior art of record either taken alone or in combination discloses the claimed “in response to determining that the water cut is within a particular water cut range, replacing the first waveguide with a second waveguide, wherein the second waveguide is filled with a second filling material that is different than the first filling material; transmitting a second microwave through the second waveguide, wherein the second microwave is directed to the hydrocarbon fluid in the production pipe; and obtaining second measurement results based on the second microwave, wherein the second measurement results are used to determine the water cut of the hydrocarbon fluid”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 3-7 depends ultimately from allowable, independent claim 1, so each of dependent claims 3-7 is allowable for, at least, the reasons for which independent claim 1 is allowable. 
As for independent claim 8, none of the prior art of record either taken alone or in combination discloses the claimed “a second waveguide attached to the production pipe at a second location upstream or downstream of the first location, wherein the second waveguide is configured to direct microwaves to the hydrocarbon fluids in the production pipe, wherein the second waveguide is filled with a second filling material that is different than the first filling material; a network analyzer connected with the first waveguide and the second waveguide, wherein the network analyzer is configured to: transmit microwaves to the first waveguide and the second waveguide; receive microwaves reflected from the hydrocarbon fluid or propagated through the hydrocarbon fluids; and obtain measurement results based on the reflected or propagated microwave, wherein the measurement results are used to determine a water cut of the hydrocarbon fluid; and a controller communicatively coupled with the network analyzer, wherein the controller comprises: a memory; and at least one hardware processor communicatively coupled with the memory and configured to determine a water cut of the hydrocarbon fluid based on the measurement results, wherein the at least one hardware processor configured to determine that the water cut is within a particular water cut range; and in response to determining that the water cut is within a particular water cut range, determine a second water cut of the hydrocarbon fluid using the second waveguide”, nor would these claimed combination have been obvious to one of ordinary skill-in-the-art .
Each of dependent claims 11-15 depends ultimately from allowable, independent claim 8, so each of dependent claims 11-15 is allowable for, at least, the reasons for which independent claim 8 is allowable. 
The closest prior art is found to be:
Howard (US 3498112) describes determining the water content of fuel oil (Title, Abstract); the fuel lines for directing fuel into the furnace are connected to the drilled holes 23 such that fuel flowing to the furnace must pass through the test chamber (col. 2, lines 63-66); the microwave energy is directed through the fuel chamber and is received by microwave horn 17 on the opposite side of the fuel test chamber, The microwave energy is directed from the microwave horn 17 through a waveguide 12 to a detector 18. The detector 18 is provided with a suitable signal level detector 21 to indicate the energy passed through the fuel test chamber. The difference between the microwave energy incident on the fuel test chamber and that which passes through the test chamber is used to determine the presence and amount by percent of water contained in the fuel that passes through the fuel chamber (col. 2, lines 43-55:); in operation, the signal level meter will indicate the amount of water in the fuel and upon reaching a predetermined indicated amount of water, the fuel supply to the furnace maybe changed to a different supply tank. Thus, the device will allow one to change ; Fig. 3 illustrates a system having two detectors with two separate fuel test chambers 38 and 42, each having a different thickness through which the microwave energy is directed. With a like microwave energy source, the thicker fuel test chamber provides greater sensitivity. Therefore for illustrative purposes, a test cell having a thickness of about 5 to 10 cm, depending on accuracy desired, will cover a percent water range of from 0-10%, whereas the thinner test cell having a thickness of about 1-4 cm, will cover the higher range such as from 0-100% (col. 3, lines 30-40); the output from the detector 41 is directed to a ratio meter 44 and the output of detector 43 is directed to a separate ratio meter 45. The detector 35 directs an output signal to each of the ratio meters 44 and 45 through separate variable attenuators 46 and 47 (Fig. 3, col. 3, lines 54-61)”.
Hurlimann et al. (US 2016/0334343 A1) teaches the methods and apparatus described herein can be implemented by various other wellbore tools and wellbore tool configurations. The methods and apparatus described herein can be applied in logging-while-drilling (LWD) operations, sampling-while- drilling operations, measuring-while- drilling operations, or any other operation where monitoring or logging of formation fluid is performed. Also, the methods and apparatus described herein can be implemented by a wellbore tool that is implemented as part of a completion. The wellbore tool may be disposed within a wellbore as part of a completion and can be used to monitor formation fluids as they flow through the wellbore (e.g., to the surface). For example, a microwave apparatus, according to the present disclosure, can be installed within each stage of a completion (paragraph 71).”

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUZHAT PERVIN whose telephone number is (571)272-9795. The examiner can normally be reached M-Th 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/NUZHAT PERVIN/Examiner, Art Unit 3648                                                                                                                                                                                                        


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648